 

 

 

Case 7:20-cr-01158 Document1 Filed on 06/20/20 in TXSD Page 1 of 2

SCT Cry
Southern District Of Texas a
FILED

“KO 91 Rev..08/09) Crimifal Complaint , . . J UN 2-0 2020
UNITED STATES DISTRICT COURT > P#V/4 J. Bradley, Clerk’

     

 

 

for the

Souttiern District of Texas

United States of America. ) pn

v; J -@o0- \ASS- VM
: i) Case No.: M
Sergio Omar LANDA Jr. oy .
YOB: 1989, US Citizen )
Defendant(s) .

CRIMINAL COMPLAINT

 

L, the complainant in this. case, state that the following is true to the best of my knowledge and belief.

 

 

On.or about the date(s) of June 20, 2020. in the county of | _ Starr in the
Southern District of Texas _. , the defendant(s) violated: ,
- Cade Section . ‘ - Offense Description

; Defendant did knowingly and intentionally attempt to evade currency
31 U.S. Code § 5332. reporting requirements, by knowingly: concealing approximately $1 00,025 in
United States currency in a vehicle before it exited the United States into
Mexico-at the Rio Grande City, Texas, Port of Entry. .

This criminal complaint is:based on these facts:
See Attachment “A”

& Continued on the attached sheet.
Complaint authorized by AUSA Michael Mitchell

 

¥ a
Complaf wnt 's signaturé.

- Sworn to and executed by reliable : Rolando Lerma Jr., HSI Special Agent
Printed name and tide

electronic means, per FRCrP 4.1, &

. probable cause found. on:
Date: G go 2020 a
- City and state: 4 tee , 1X | - Le Kote Hiaeker, U.S. Magistrate -

Bfinted name and title *

  
  

  

 

 
 
 

Case 7:20-cr-01158 Document1 Filed on 06/20/20 in TXSD Page 2 of 2

Attachment “A”

I, Rolando Lerma Jr., Special Agent with United States Immigration and Customs
Enforcement, Homeland Security Investigations (HSI), being duly sworn, depose
and say the following:

On June 20, 2020, at approximately 7:30 p.m., U.S. Customs and Border
Protection Officers encountered Sergio Omar LANDA Jr. attempting to drive a
vehicle into Mexico at the Rio Grande City Port of Entry in Rio Grande City,
Texas.

LANDA declared to officers that he did not have more than $10,000 U.S. dollars
with him or inside the vehicle during an inspection.

Officers examined the vehicle and discovered a black bag containing bundles of
U.S. currency concealed behind the rear seat of the vehicle. Officers subsequently
counted a total of $100,000 U.S. dollars inside the black bag and another $25 U.S.
dollars in LANDA’s personal effects, for a grand total of $100,025. Officers
detained LANDA and contacted HSI.

HSI Special Agent Rolando Lerma Jr. read LANDA his Miranda Rights and
LANDA waived his right to an attorney. LANDA claimed he was en route to the
city of Camargo, Tamaulipas, Mexico, to meet with a female. LANDA said he
was going to use the money to purchase a ranch property in Camargo from the
female that evening.

LANDA said he concealed the money inside the vehicle to avoid reporting it to
officers. LANDA said he knew that failing to declare U.S. currency over $10,000
U.S. dollars when exiting the United States to Mexico was a violation of U.S. law.
